Citation Nr: 0940606	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently rated 70 
percent disabling.

2.  Entitlement to an increased disability rating for 
compression fractures of the thoracic spine and degenerative 
changes of the lumbar spine, currently rated 10 percent 
disabling.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
PTSD was manifested by nightmares, a "down mood," 
exaggerated startle response, withdrawal and social 
isolation, and recurrent and intrusive distressing 
recollections productive of no more than occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, and/or 
mood.

2.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of complaints of pain; 
objectively, the evidence shows thoracolumbar spine forward 
flexion to no less than 85 degrees and extension to 25 
degrees; X-rays have revealed minimal degenerative changes of 
the lumbosacral spine.

3.  Throughout the rating period on appeal, the Veteran has 
had bilateral hearing loss manifested by no worse than level 
I hearing acuity in the right ear and level III hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met at any time during the rating period 
on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for compression fractures of the thoracic spine 
and degenerative changes of the lumbar spine have not been 
met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5237, 5243 (2009).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  38 U.S.C. § 5103(a); Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Importantly, the 
Board notes that the Veteran is represented in this appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The 
Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of the increased rating claims such that the 
essential fairness of the adjudications are not affected.

In September 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
completed prior to the initial AOJ adjudication of the claim.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
October and November 2007 the Veteran underwent VA 
examinations that addressed the medical matters presented on 
the merits by this appeal.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
October 2007 and November 2007 VA examinations obtained in 
this case are adequate, as they included an examination of 
the Veteran and elicited his subjective complaints.  The VA 
examinations described the Veteran's disabilities on appeal 
in sufficient detail so that the Board is able to fully 
evaluate the claimed disabilities.  Contrary to the 
assertions of the Veteran's attorney, the Board notes that 
the October 2007 VA spine examination was conducted in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the Board notes that the examiner made specific 
references to DeLuca and included findings concerning pain 
and limitation of function.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been 
met.  38 C.F.R. § 3.159(c) (4).  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met, and the Board will address the merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.


I.  PTSD

A February 2005 rating decision granted service connection 
for PTSD and assigned a rating of 70 percent, effective 
August 9, 2004.  The Veteran's increased rating claim was 
received in September 2007.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation for PTSD is assignable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

VA records reveal that the Veteran's PTSD is manifested by 
complaints of, among other things, nightmares, a "down 
mood," exaggerated startle response, withdrawal and social 
isolation, and recurrent and intrusive distressing 
recollections.  The Board will now review the criteria 
necessary for a rating of 100 percent under Diagnostic Code 
9411.

While the Veteran was noted (August 2006 VA treatment record 
and October 2007 VA examination) to have problems with 
working memory and concentration, no examiner has indicated 
that he has any cognitive difficulties approximating gross 
impairment in thought processes or communication.  The 
October 2007 VA examiner specifically noted that the Veteran 
had fair insight and judgment, with no formal thought 
disorder.

As for persistent delusions or hallucinations, the Board 
notes that while the record documents the Veteran's 
complaints of nightmares, the Veteran does not claim and the 
record does not show any objective evidence of persistent 
delusions or hallucinations.

As for grossly inappropriate behavior, the Board notes that 
none has been identified, either by the Veteran, his wife, or 
any examiner.  While statements received in August 2004 and 
October 2004 from the Veteran's son and daughter did note 
instances where the Veteran had "got down" when hearing and 
reacting to noises in public, there are no reports of any 
recent episodes, and the October 2007 VA examiner 
specifically noted that the Veteran had no inappropriate 
behavior.  Further, there is no hint of any violent behavior, 
and the October 2007 VA examiner noted that the Veteran had 
good impulse control. 

While an August 2006 VA treatment record noted that the 
Veteran's wife was concerned about his personal hygiene, 
examination at that time revealed that the Veteran had fair 
hygiene and grooming.  In the same manner, the October 2007 
examiner noted that the Veteran was able to maintain minimum 
personal hygiene. Further, the Veteran has been found 
(October 2007 VA examination) to be fully oriented.  
Accordingly, disorientation to time or place and intermittent 
inability to perform activities of daily living criteria have 
not been demonstrated.

While the Veteran has been descried as having some memory 
problems, there is no evidence that he has memory loss for 
names of close relatives or his own name.

In short, as described above, none of the objective evidence 
of record shows the Veteran met any of the criteria necessary 
for a 100 percent rating for PTSD.

That being said, the Board notes that the set of symptoms 
found at Diagnostic Code 9411 is not an exclusive or 
exhaustive list.  Rather, it serves only as an example of the 
symptoms that would justify a total rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

In this regard, the Veteran's Global Assessment of 
Functioning (GAF) scores during this appeal period have been 
opined to be 50 (August 2006 and October 2007).  While such 
findings reflect serious levels of PTSD symptoms, a review of 
the clinical findings from the psychiatric examinations of 
record do not reveal symptoms which more closely approximate 
the criteria for a rating of 100 percent.

It is clear that the Veteran's PTSD has impacted his social 
functioning.  However, during the appeal period the Veteran 
has continued his marriage and has maintained contact with 
his children.  As for employment, the Veteran has continued 
to work as a farmer.  While the Veteran's wife has noted that 
his ability to do farm work has diminished, such decline has 
been attributed (by the Veteran) to a reduction in stamina 
and physical strength.  The Board notes that it appears that 
the Veteran rarely seeks treatment for his PTSD.  This 
evidence does not reveal that the Veteran's PTSD has caused 
total occupational and social impairment.  As such, a rating 
in excess of 70 percent for PTSD is not warranted at any time 
during the appeal.

II.  Thoracic and lumbar spine

A September 2005 rating decision granted service connection 
for compression fractures of the thoracic spine and 
degenerative changes of the lumbar spine, and assigned a 
rating of 10 percent, effective August 19, 2004.  The 
Veteran's increased rating claim was received in September 
2007.

Lumbosacral strain, spinal stenosis, degenerative arthritis 
of the spine, or intervertebral disc syndrome, warrant a 20 
percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
Diagnostic Code 5242 for degenerative arthritis of the spine; 
and Diagnostic Code 5243 for intervertebral disc syndrome.

On October 2007 VA spine examination, the Veteran complained 
of a progressively worsening low back condition.  In 
particular, he complained of decreased motion, weakness, and 
mid-low back pain.  Physical examination revealed no muscle 
spasm or spinal abnormality.  Range of motion of the spine 
was 85 degrees of flexion and 25 degrees of extension, with 
lateral flexion and rotation at 30 degrees, bilaterally.  The 
diagnosis was chronic mechanical thoracolumbar strain.

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine.  The Veteran's forward flexion exceeds 
60 degrees, and his combined range of motion greatly exceeds 
120 degrees, the level which would warrant a rating of 20 
percent or higher.  Moreover, his back disability has not 
been shown to result in an abnormal gait or abnormal spinal 
contour.

In finding that the evidence is against a rating in excess of 
10 percent based on the general rating formula for disease or 
injury of the spine, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  At 
the October 2007 VA examination, the Veteran complained of 
daily pain, stiffness, flare-ups, and weakness in his lower 
back.  While the examiner did note that the Veteran had mild 
pain, weakness, and fatigue on repetitive motion, 
incoordination was not noted.  While the examiner stated that 
he was unable to determine additional limitation following 
repetitive use during flare ups, the examiner indicated that 
the Veteran did not have any additional limitation upon 
examination.  Therefore, even considering additional 
functional limitation due to pain, the competent findings do 
not indicate a disability picture comparable to having 
flexion limited to 60 degrees as is necessary in order to 
achieve the next- higher 20 percent evaluation under the 
general rating formula for disease or injury of the spine.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities, such as bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  The 
Board notes that at the October 2007 VA examination the 
Veteran denied bowel problems and radiculopathy.  Further, 
the October 2007 VA examiner noted that deep tendon reflexes 
and straight-leg raising were negative.  In short, there is 
no support for a separate rating for associated objective 
neurological abnormalities.

There has been no demonstration by the competent clinical 
evidence of record that the Veteran has incapacitating 
episodes due to the service-connected back disability, so as 
to warrant a higher rating for the disability at issue under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2009).  Note (1) to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Indeed, there is no evidence of any bed rest 
prescribed by a physician, and the Veteran has never asserted 
to the contrary.

In conclusion, a rating in excess of 10 percent for 
thoracolumbar spine disability is not warranted at any time 
during the appeal.

III.  Bilateral hearing loss.

By rating action in May 1971 service connection for left ear 
hearing loss was established, and by rating action in 
February 2005 service connection for (right ear) bilateral 
hearing loss was established.  The Veteran's bilateral 
hearing loss disability is rated as noncompensable; the 
Veteran's increased rating claim was received in September 
2007.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In November 2007 the Veteran underwent a VA audiological 
examination.  Pure tone air conduction thresholds, in 
decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
55
50
LEFT
10
65
80
80

The average pure tone air conduction threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 31.25 decibels in the right 
ear and 58.75 decibels in the left ear.  Speech recognition 
ability, using the Maryland CNC test, was 98 percent in the 
right ear and 88 percent in the left ear.  The audiological 
findings correspond to a level I hearing in the right ear and 
level III hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Under Table VII, a designation of level I hearing in the 
right ear and level III hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Consideration has also been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the November 2007 examination findings.  
Pure tone threshold levels were neither 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 
dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss, and the 
Veteran's statements have been noted and reviewed.  However, 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designation assigned after audiometry results 
are obtained.  Hence, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In sum, a compensable rating for bilateral hearing loss is 
not warranted at any time during the appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as back pain, hearing difficulties, and a 
depressed mood.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as with the medical evidence of record, the 
Veteran's account of his symptomatology describes ratings 
consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render his schedular rating 
inadequate.  The disabilities on appeal have been evaluated 
under various applicable diagnostic codes that have 
contemplated the level of occupational impairment caused by 
those disabilities.  The Veteran's hearing loss has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by that disability.  The Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  Here, a review of the November 2007 
audiological examination reflects that the examiner noted the 
Veteran's situation of greatest difficulty and provided an 
adequate description of the functional effects of the 
Veteran's hearing loss.  The evidence does not reflect that 
any of the Veteran's disabilities, alone, have caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
most recent evidence reveals that the Veteran is currently 
engaged in farming.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for compression fractures of 
the thoracic spine and degenerative changes of the lumbar 
spine is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


